

116 S3143 IS: Magnet Injury Prevention Act
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3143IN THE SENATE OF THE UNITED STATESDecember 19, 2019Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo ban certain rare earth magnets, and for other purposes.
	
 1.Short titleThis Act may be cited as the Magnet Injury Prevention Act. 2.FindingsCongress makes the following findings:
 (1)Small, rare earth, high-powered magnets are commonly sold in sets of 200 or more individual magnets.
 (2)Rare earth, high-powered magnets pose a hidden hazard to infants, children and teens. (3)When two or more rare earth, high-powered magnets are ingested, the force (or flux) allows magnets to find each other across or between different segments of the digestive system.
 (4)When magnets connect across or between different segments of the digestive system the result can be perforations, abscesses, or fistulas in the bowel.
 (5)Sometimes, the magnetic force causes the intestine to twist, cutting off blood supply and leading to bowel necrosis.
 (6)Ingestion of two of more rare earth, high-powered magnets confers a high risk of abdominal catastrophe and death.
 (7)Children almost universally require high-cost medical intervention following rare earth, high-powered magnet ingestions.
 (8)Evidence does not exist that warning information will reduce the hazard associated with the ingestion of small, powerful rare-earth magnets from magnet sets.
 (9)The absence of regulatory action to reinstate standards for rare earth, high-powered magnet sets requires legislative action.
			3.Ban on certain rare earth magnets
 (a)Covered rare earth magnet definedIn this section, the term covered rare earth magnet means any individual or set of separable, permanent magnets that— (1)is made from alloys of rare earth elements;
 (2)is— (A)a consumer product (as defined in section 3 of the Consumer Product Safety Act (15 U.S.C. 2052)) that is—
 (i)intended, marketed, or commonly used as a manipulative or construction item for entertainment, such as puzzle working, sculpture building, mental stimulation, stress relief, or for similar entertainment;
 (ii)not a toy subject to ASTM F963 (or any successor standard); and (iii)not children’s jewelry that is subject to ASTM F2923 (or any successor standard); or
 (B)a component of a consumer product described in subparagraph (A); (3)is or contains any individual magnet that fits completely within the small parts cylinder described in section 1501.4 of title 16, Code of Federal Regulations; and
 (4)is or contains any individual magnet with a flux index of greater than 50 kG2 mm2. (b)Ban on certain rare earth magnetsCovered rare earth magnets shall be considered banned hazardous products under section 8 of the Consumer Product Safety Act (15 U.S.C. 2057).
 (c)Effective dateSubsection (b) shall take effect on the date that is 90 days after the date of the enactment of this Act and shall apply with respect to covered rare earth magnets that are manufactured in or imported into the United States after the date of the enactment of this Act.